IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SHAWN THOMAS STULLER,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-213

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 19, 2017.

An appeal from the Circuit Court for Santa Rosa County.
John L. Miller, Judge.

Jason T. Forman, Fort Lauderdale, for Appellant.

Pamela Jo Bondi, Attorney General, David Llanes, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS, and WINSOR, JJ., CONCUR.